708 So.2d 1044 (1998)
Carlos MACIAS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1260.
District Court of Appeal of Florida, Fourth District.
May 6, 1998.
Richard L. Jorandby, Public Defender, and Bernard S. Fernandez, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ettie Feistmann, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the trial court's post-sentencing designation of appellant as a sexual predator finding there to be no violation of the double jeopardy clause. See Kansas v. Hendricks, ___ U.S. ___, 117 S.Ct. 2072, 138 L.Ed.2d 501 (1997); see also Fletcher v. State, 699 So.2d 346 (Fla. 5th DCA 1997). Further, we find that the state presented the necessary statutory predicate in order to designate appellant a sexual predator.
POLEN, STEVENSON and SHAHOOD, JJ., concur.